Exhibit 10.4

 

RIGHT OF FIRST REFUSAL AGREEMENT

 

THIS RIGHT OF FIRST REFUSAL AGREEMENT (the “Agreement”) is made as of the 15th
day of July, 2005 by and among Eons, Inc., a Delaware corporation (the
“Company”), General Catalyst Group III, L.P., a Delaware limited partnership
(“GCP Group III”), GC Entrepreneurs Fund III, L.P., a Delaware limited
partnership (“GCP Entrepreneurs III” and together with GCP Group III, “GCP”),
Monster Worldwide, Inc., a Delaware corporation (“Monster Worldwide”), and
Jeffrey C. Taylor (“Taylor”).  GCP, Monster Worldwide and Taylor are referred to
herein individually each as an “Investor” and collectively as the “Investors.”

 

WHEREAS, this Agreement in being entered into in connection with the Company’s
July 2005 financing, pursuant to which on the date hereof, the Company will
issue and sell, and the Investors will purchase and acquire, certain securities
of the Company (the “July 2005 Financing”).

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are acknowledged, the Company and the Investors agree as follows:

 

1.                                       Definitions.

 


(A)                          “COMPANY NOTICE” MEANS WRITTEN NOTICE FROM THE
COMPANY NOTIFYING TAYLOR THAT IT INTENDS TO EXERCISE ITS RIGHT OF FIRST REFUSAL
UNDER SECTION 2(A) AS TO SOME OR ALL OF THE TRANSFER STOCK PROPOSED TO BE
TRANSFERRED IN ANY PROPOSED TRANSFER.


 


(B)                         “INVESTOR NOTICE” MEANS WRITTEN NOTICE FROM EITHER
GCP OR MONSTER WORLDWIDE NOTIFYING THE COMPANY AND TAYLOR THAT SUCH INVESTOR
INTENDS TO EXERCISE ITS SECONDARY REFUSAL RIGHT AS TO A PORTION OF THE TRANSFER
STOCK WITH RESPECT TO ANY PROPOSED TRANSFER.


 


(C)                          “MONSTER NOTE” MEANS THE NOTE ISSUED TO MONSTER
WORLDWIDE PURSUANT TO THE TERMS OF THE SUBSCRIPTION AGREEMENT BETWEEN THE
COMPANY AND MONSTER WORLDWIDE, DATED AS OF THE DATE HEREOF.


 


(D)                         “PROPOSED TRANSFER” MEANS ANY PROPOSED ASSIGNMENT,
SALE, OFFER TO SELL, PLEDGE, MORTGAGE, HYPOTHECATION, ENCUMBRANCE, DISPOSITION
OF OR ANY OTHER LIKE TRANSFER OR ENCUMBERING OF ANY TAYLOR COMMON SHARES AND/OR
THE TAYLOR NOTE (OR ANY INTEREST IN THE FOREGOING), INCLUDING ANY SUCH TRANSFER
OR ENCUMBERING BY OPERATION OF LAW OR COURT ORDER; PROVIDED THAT PROPOSED
TRANSFER SHALL NOT INCLUDE ANY MERGER, CONSOLIDATION OR LIKE TRANSFER EFFECTED
PURSUANT TO A VOTE OF THE HOLDERS OF CAPITAL STOCK OF THE COMPANY.


 


(E)                          “PROPOSED TRANSFER NOTICE” MEANS WRITTEN NOTICE
FROM TAYLOR SETTING FORTH THE TERMS AND CONDITIONS OF A PROPOSED TRANSFER.


 


(F)                            “PROSPECTIVE TRANSFEREE” MEANS ANY PERSON TO WHOM
A PROPOSED TRANSFER IS PROPOSED TO BE MADE.

 

--------------------------------------------------------------------------------


 


(G)                         “SECONDARY NOTICE” MEANS WRITTEN NOTICE FROM THE
COMPANY NOTIFYING GCP AND MONSTER WORLDWIDE THAT THE COMPANY DOES NOT INTEND TO
EXERCISE ITS RIGHT OF FIRST REFUSAL AS TO ALL SHARES OF TRANSFER STOCK WITH
RESPECT TO ANY PROPOSED TRANSFER.


 


(H)                         “SECONDARY REFUSAL RIGHT” MEANS THE RIGHT, BUT NOT
AN OBLIGATION, OF GCP OR MONSTER WORLDWIDE TO PURCHASE UP TO ITS PRO RATA
PORTION (BASED UPON THEIR RESPECTIVE RELATIVE AGGREGATE AMOUNTS INVESTED IN THE
COMPANY IN CONNECTION WITH THE JULY 2005 FINANCING) OF ANY TRANSFER STOCK NOT
PURCHASED PURSUANT TO THE COMPANY’S RIGHT OF FIRST REFUSAL SET FORTH IN SECTION
2(A), ON THE TERMS AND CONDITIONS SPECIFIED IN THE PROPOSED TRANSFER NOTICE.


 


(I)                             “TAYLOR COMMON SHARES” MEANS ANY SHARES OF THE
COMPANY’S COMMON STOCK ISSUED TO TAYLOR AND OUTSTANDING ON THE DATE HEREOF, AND
ANY SECURITIES OF THE COMPANY ISSUED IN RESPECT THEREOF.


 


(J)                             “TAYLOR NOTE” MEANS THE NOTE ISSUED TO TAYLOR
PURSUANT TO THE TERMS OF THE SUBSCRIPTION AGREEMENT BETWEEN THE COMPANY AND
TAYLOR, DATED AS OF THE DATE HEREOF.


 


(K)                          “TAYLOR NOTE REFUSAL RIGHT” MEANS THE RIGHT, BUT
NOT AN OBLIGATION, OF GCP OR MONSTER WORLDWIDE TO PURCHASE UP TO ITS PRO RATA
PORTION (BASED UPON THEIR RESPECTIVE RELATIVE AGGREGATE AMOUNTS INVESTED IN
CONNECTION WITH THE JULY 2005 FINANCING) OF ALL OR ANY PORTION OF THE TAYLOR
NOTE THAT IS PROPOSED TO BE TRANSFERRED IN A PROPOSED TRANSFER, ON THE TERMS AND
CONDITIONS SPECIFIED IN A NOTICE RELATING TO SUCH PROPOSED TRANSFER.


 


(L)                             “TRANSFER STOCK” MEANS TAYLOR COMMON SHARES THAT
IS PROPOSED TO BE TRANSFERRED IN A PROPOSED TRANSFER.

 

2.                                       Right of First Refusal.

 


(A)                                  COMPANY RIGHT TO PURCHASE. 


 


(1)                                  GRANT.  FOR SO LONG AS AT LEAST ONE HALF OF
THE ORIGINAL PRINCIPAL BALANCE OF THE MONSTER NOTE REMAINS OUTSTANDING, TAYLOR
HEREBY UNCONDITIONALLY AND IRREVOCABLY GRANTS TO THE COMPANY A RIGHT OF FIRST
REFUSAL TO PURCHASE ALL OR ANY PORTION OF THE TRANSFER STOCK THAT TAYLOR MAY
PROPOSE TO TRANSFER IN A PROPOSED TRANSFER, AT THE SAME PRICE AND ON THE SAME
TERMS AND CONDITIONS AS THOSE OFFERED TO THE PROSPECTIVE TRANSFEREE.


 


(2)                                  NOTICE.  TAYLOR MUST DELIVER A PROPOSED
TRANSFER NOTICE TO THE COMPANY AND EACH OF GCP AND MONSTER WORLDWIDE NOT LATER
THAN THIRTY (30) DAYS PRIOR TO THE CONSUMMATION OF SUCH PROPOSED TRANSFER.  SUCH
PROPOSED TRANSFER NOTICE SHALL CONTAIN THE MATERIAL TERMS AND CONDITIONS OF THE
PROPOSED TRANSFER AND THE IDENTITY OF THE PROSPECTIVE TRANSFEREE.  THE COMPANY
MUST EXERCISE ITS RIGHT OF FIRST REFUSAL UNDER SECTION 2(A) BY GIVING A COMPANY
NOTICE TO TAYLOR, WITH COPIES TO GCP AND MONSTER WORLDWIDE, WITHIN FIVE (5) DAYS
AFTER DELIVERY OF THE PROPOSED TRANSFER NOTICE.  THE COMPANY SHALL NOT EXERCISE
ITS RIGHT OF FIRST REFUSAL HEREUNDER WITH RESPECT TO ANY PROPOSED TRANSFER,
WITHOUT THE PRIOR APPROVAL OF A MAJORITY OF ITS BOARD OF DIRECTORS, WHICH
MAJORITY SHALL INCLUDE THE DIRECTOR DESIGNATED BY GCP, IF ANY.

 

2

--------------------------------------------------------------------------------


 


(B)                                 GCP AND MONSTER WORLDWIDE RIGHT TO PURCHASE.


 


(1)                                  GRANT.  FOR SO LONG AS AT LEAST ONE HALF OF
THE ORIGINAL PRINCIPAL BALANCE OF THE MONSTER NOTE REMAINS OUTSTANDING, TAYLOR
HEREBY UNCONDITIONALLY AND IRREVOCABLY GRANTS TO GCP AND MONSTER WORLDWIDE A
SECONDARY REFUSAL RIGHT TO PURCHASE ALL OR ANY PORTION OF THE TRANSFER STOCK NOT
PURCHASED BY THE COMPANY PURSUANT TO THE COMPANY’S RIGHT OF FIRST REFUSAL SET
FORTH ABOVE, AS PROVIDED IN THIS SECTION 2(B).  IF THE COMPANY DOES NOT INTEND
TO EXERCISE ITS RIGHT OF FIRST REFUSAL WITH RESPECT TO ALL TRANSFER STOCK
SUBJECT TO A PROPOSED TRANSFER, THE COMPANY MUST DELIVER A SECONDARY NOTICE TO
GCP AND MONSTER WORLDWIDE NO LATER THAN TEN (10) DAYS AFTER TAYLOR DELIVERS THE
PROPOSED TRANSFER NOTICE TO THE COMPANY.  TO EXERCISE ITS RIGHTS UNDER THIS
SECTION 2(B), GCP OR MONSTER WORLDWIDE MUST DELIVER AN INVESTOR NOTICE TO TAYLOR
AND THE COMPANY WITHIN TEN (10) DAYS AFTER THE RECEIPT OF THE SECONDARY NOTICE.
IN ADDITION, IN THE EVENT TAYLOR PROPOSES TO TRANSFER THE TAYLOR NOTE IN A
PROPOSED TRANSFER, FOR SO LONG AS AT LEAST ONE HALF OF THE ORIGINAL PRINCIPAL
BALANCE OF THE MONSTER NOTE REMAINS OUTSTANDING, TAYLOR HEREBY UNCONDITIONALLY
AND IRREVOCABLY GRANTS TO GCP AND MONSTER WORLDWIDE A TAYLOR NOTE REFUSAL RIGHT
TO PURCHASE ALL OR ANY PORTION OF THE TAYLOR NOTE THAT IS PROPOSED TO BE
TRANSFERRED AT THE SAME PRICE AND ON THE SAME TERMS AND CONDITIONS AS THOSE
OFFERED TO THE TRANSFEREE TO WHOM THE TAYLOR NOTE IS PROPOSED TO BE
TRANSFERRED.  TAYLOR MUST DELIVER A NOTICE TO GCP AND MONSTER WORLDWIDE NO LATER
THAN TWENTY (20) DAYS PRIOR TO THE CONSUMMATION OF SUCH PROPOSED TRANSFER OF THE
TAYLOR NOTE.  TO EXERCISE ITS TAYLOR NOTE REFUSAL RIGHTS, GCP OR MONSTER
WORLDWIDE MUST DELIVER A NOTICE TO TAYLOR AND THE COMPANY WITHIN TEN (10) DAYS
AFTER RECEIPT OF THE NOTICE REFERRED TO IN THE PRECEDING SENTENCE INDICATING
THAT SUCH INVESTOR INTENDS TO EXERCISE ITS TAYLOR NOTE REFUSAL RIGHT.


 


(C)                                  CONSIDERATION; CLOSING.  IF THE
CONSIDERATION PROPOSED TO BE PAID FOR THE TRANSFER STOCK OR THE TAYLOR NOTE IS
IN PROPERTY, SERVICES OR OTHER NON-CASH CONSIDERATION, THE FAIR MARKET VALUE OF
THE CONSIDERATION SHALL BE DETERMINED IN GOOD FAITH BY A MAJORITY OF THE
COMPANY’S BOARD OF DIRECTORS (THE “BOARD”), WHICH MAJORITY SHALL INCLUDE THE
DIRECTOR DESIGNATED BY GCP, IF ANY.  IF THE COMPANY OR GCP OR MONSTER WORLDWIDE
CANNOT FOR ANY REASON PAY FOR THE TRANSFER STOCK IN THE SAME FORM OF NON-CASH
CONSIDERATION, THE COMPANY OR SUCH INVESTOR MAY PAY THE CASH VALUE EQUIVALENT
THEREOF, AS DETERMINED BY THE BOARD, AS PROVIDED ABOVE.  THE CLOSING OF THE
PURCHASE OF TRANSFER STOCK BY THE COMPANY AND GCP OR MONSTER WORLDWIDE OR THE
TAYLOR NOTE BY GCP OR MONSTER WORLDWIDE SHALL TAKE PLACE, AND ALL PAYMENTS FROM
THE COMPANY AND GCP OR MONSTER WORLDWIDE SHALL HAVE BEEN DELIVERED TO TAYLOR, BY
THE LATER OF (I) THE DATE SPECIFIED IN THE APPLICABLE NOTICE REFERRED TO ABOVE
AS THE INTENDED DATE OF THE PROPOSED TRANSFER OR THE DATE OF THE TRANSFER OF THE
TAYLOR NOTE, AS THE CASE MAY BE AND (II) THIRTY (30) DAYS AFTER DELIVERY OF SUCH
APPLICABLE NOTICE.


 


(D)                                 EFFECT OF FAILURE TO COMPLY.  ANY TRANSFER
NOT MADE IN COMPLIANCE WITH THE REQUIREMENTS OF THIS AGREEMENT SHALL BE NULL AND
VOID AB INITIO, SHALL NOT BE RECORDED ON THE BOOKS OF THE COMPANY OR ITS
TRANSFER AGENT AND SHALL NOT BE RECOGNIZED BY THE COMPANY.  EACH PARTY HERETO
ACKNOWLEDGES AND AGREES THAT ANY BREACH OF THIS AGREEMENT WOULD RESULT IN
SUBSTANTIAL HARM TO THE OTHER PARTIES HERETO FOR WHICH MONETARY DAMAGES ALONE
COULD NOT ADEQUATELY COMPENSATE.  THEREFORE, THE PARTIES HERETO UNCONDITIONALLY
AND IRREVOCABLY AGREE THAT ANY NON-BREACHING PARTY HERETO SHALL BE ENTITLED TO
SEEK PROTECTIVE ORDERS, INJUNCTIVE RELIEF AND OTHER REMEDIES AVAILABLE AT LAW OR
IN EQUITY (INCLUDING, WITHOUT LIMITATION, SEEKING SPECIFIC PERFORMANCE OR THE
RESCISSION OF PURCHASES, SALES AND OTHER TRANSFERS OF CAPITAL STOCK NOT MADE IN
STRICT COMPLIANCE WITH THIS AGREEMENT).

 

3

--------------------------------------------------------------------------------


 


(E)                                  ARMS-LENGTH TRANSFERS.  NOTWITHSTANDING THE
FOREGOING, IN THE EVENT ANY TRANSFER STOCK OR ALL OR ANY PORTION OF THE TAYLOR
NOTE IS PROPOSED TO BE TRANSFERRED IN A TRANSACTION NOT NEGOTIATED ON A GOOD
FAITH, ARMS-LENGTH BASIS, THE COMPANY OR THE INVESTORS, AS THE CASE MAY BE, MAY
EXERCISE RIGHTS TO PURCHASE UNDER THIS SECTION 2 FOR THE PRICE PER SECURITY AT
WHICH TAYLOR ACQUIRED SUCH TRANSFER STOCK (AS ADJUSTED FOR STOCK DIVIDENDS,
COMBINATIONS, SPLITS, RECAPITALIZATIONS AND THE LIKE) OR TAYLOR NOTE (OR PORTION
THEREOF), AS APPLICABLE.

 

3.                                       Exempt Transfers.

 


(A)                                  NOTWITHSTANDING THE FOREGOING OR ANYTHING
TO THE CONTRARY HEREIN, THE PROVISIONS OF SECTION 2 SHALL NOT APPLY TO ANY
TRANSFER OF EQUITY SECURITIES BY TAYLOR TO: (I) ANY SPOUSE, PARENT, SIBLING OR
CHILD OF TAYLOR (EACH A “FAMILY MEMBER”); (II) ANY TRUST, THE SOLE BENEFICIARIES
OF WHICH ARE TAYLOR OR ONE OR MORE FAMILY MEMBERS; (III) ANY TRANSFEREE TAKING
FROM TAYLOR BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION OR PURSUANT TO ANY
SEPARATION OR DIVORCE AGREEMENT OR RELATED JUDICIAL ORDER; OR (IV) AN ENTITY IN
WHICH TAYLOR OWNS 100% OF THE VOTING AND EQUITY CAPITAL; PROVIDED, THAT PRIOR TO
MAKING, EFFECTING OR PERMITTING ANY SUCH TRANSFER, TAYLOR SHALL CAUSE THE
PROSPECTIVE TRANSFEREE TO MAKE SUCH REPRESENTATIONS AND WARRANTIES AND COMPLY
WITH SUCH COVENANTS AS MAY BE DEEMED REASONABLY NECESSARY BY THE COMPANY TO
COMPLY WITH APPLICABLE SECURITIES LAWS, AND TO AGREE, IN A FORM SATISFACTORY TO
THE COMPANY AND THE OTHER INVESTORS, TO BECOME A PARTY TO AND BE BOUND BY THE
APPLICABLE PROVISIONS OF THIS AGREEMENT AND TO AGREE THAT THE EQUITY SECURITIES
SO TRANSFERRED OR DISPOSED OF SHALL CONTINUE TO BE BOUND BY AND SUBJECT TO THE
APPLICABLE PROVISIONS OF THIS AGREEMENT TO THE SAME EXTENT AS TAYLOR.  IN
CONNECTION WITH ANY TRANSFER OF ANY TRANSFER STOCK OR ALL OR ANY PORTION OF THE
TAYLOR NOTE PURSUANT TO ANY SEPARATION OR DIVORCE AGREEMENT OR RELATED JUDICIAL
ORDER, TAYLOR AGREES TO USE HIS BEST EFFORTS TO CAUSE SUCH TRANSFER TO BE MADE
INTO A VOTING TRUST OR PURSUANT TO ALTERNATIVE ARRANGEMENTS UNDER WHICH EITHER
TAYLOR OR ONE OR MORE OTHER TRUSTEES OR OTHER INDIVIDUALS REASONABLY ACCEPTABLE
TO GCP SHALL RETAIN VOTING CONTROL OVER SUCH TRANSFER STOCK OR ANY CAPITAL STOCK
UNDERLYING THE CONVERSION RIGHTS OF SUCH TRANSFERRED PORTION OF THE TAYLOR NOTE.


 


(B)                                 NOTWITHSTANDING THE FOREGOING OR ANYTHING TO
THE CONTRARY HEREIN, THE PROVISIONS OF SECTION 2 SHALL NOT APPLY TO THE SALE OF
ANY CAPITAL STOCK OF THE COMPANY TO THE PUBLIC IN AN OFFERING PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED (A
“PUBLIC OFFERING”).

 

4.                                       Legend. 

 


(A)                                  EACH CERTIFICATE REPRESENTING SHARES OF
TAYLOR COMMON SHARES AND THE TAYLOR NOTE HELD TAYLOR OR ISSUED TO ANY PERMITTED
TRANSFEREE IN CONNECTION WITH A TRANSFER PERMITTED BY SECTION 3 HEREOF SHALL BE
ENDORSED WITH A LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM:


 

THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED HEREBY
ARE SUBJECT TO, AND IN CERTAIN CASES PROHIBITED BY, THE TERMS AND CONDITIONS OF
A CERTAIN RIGHT OF FIRST REFUSAL AGREEMENT BY AND AMONG THE COMPANY, THE HOLDER,

 

4

--------------------------------------------------------------------------------


 

AND CERTAIN OTHER HOLDERS OF EQUITY SECURITIES OF THE COMPANY.  COPIES OF SUCH
AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.

 


(B)                                 TAYLOR AGREES THAT THE COMPANY MAY INSTRUCT
ITS TRANSFER AGENT TO IMPOSE TRANSFER RESTRICTIONS ON THE SHARES REPRESENTED BY
CERTIFICATES BEARING THE LEGEND REFERRED TO ABOVE TO ENFORCE THE PROVISIONS OF
THIS AGREEMENT, AND THE COMPANY AGREES TO PROMPTLY DO SO.  THE LEGEND SHALL BE
REMOVED UPON TERMINATION OF THIS AGREEMENT AT THE REQUEST OF THE HOLDER.

 

5.                                       Miscellaneous.

 


(A)                                  TERM.  THIS AGREEMENT SHALL TERMINATE UPON
THE EARLIER OF (I) THE CONSUMMATION OF THE COMPANY’S INITIAL PUBLIC OFFERING,
AND (II) THE CONSUMMATION OF ANY TRANSACTION REGARDING OR PROVIDING FOR THE SALE
OR OTHER TRANSFER OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (OTHER THAN A
TRANSFER TO A WHOLLY-OWNED SUBSIDIARY), OR ANY MERGER, CONSOLIDATION,
REORGANIZATION OR OTHER TRANSACTION WHERE THE HOLDERS OF EQUITY SECURITIES OF
THE COMPANY (INCLUDING ANY CONVERTIBLE PROMISSORY NOTES) IMMEDIATELY PRIOR TO
SUCH TRANSACTION HOLD LESS THAN A MAJORITY OF THE EQUITY SECURITIES OF THE
SURVIVING, SUCCEEDING OR RESULTING ENTITY IMMEDIATELY FOLLOWING SUCH
TRANSACTION.


 


(B)                                 DISPUTE RESOLUTION.  ANY UNRESOLVED
CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, EXCEPT AS
(I) OTHERWISE PROVIDED IN THIS AGREEMENT, OR (II) ANY SUCH CONTROVERSIES OR
CLAIMS FOR WHICH A PROVISIONAL REMEDY OR EQUITABLE RELIEF IS SOUGHT, SHALL BE
SUBMITTED TO ARBITRATION BY ONE ARBITRATOR MUTUALLY AGREED UPON BY THE PARTIES,
AND IF NO AGREEMENT CAN BE REACHED WITHIN THIRTY (30) DAYS AFTER NAMES OF
POTENTIAL ARBITRATORS HAVE BEEN PROPOSED BY THE AMERICAN ARBITRATION ASSOCIATION
(THE “AAA”), THEN BY ONE ARBITRATOR HAVING REASONABLE EXPERIENCE IN CORPORATE
FINANCE TRANSACTIONS OF THE TYPE PROVIDED FOR IN THIS AGREEMENT AND WHO IS
CHOSEN BY THE AAA.  THE ARBITRATION SHALL TAKE PLACE IN BOSTON, MASSACHUSETTS,
IN ACCORDANCE WITH THE AAA RULES THEN IN EFFECT, AND JUDGMENT UPON ANY AWARD
RENDERED IN SUCH ARBITRATION WILL BE BINDING AND MAY BE ENTERED IN ANY COURT
HAVING JURISDICTION THEREOF.  THERE SHALL BE LIMITED DISCOVERY PRIOR TO THE
ARBITRATION HEARING AS FOLLOWS:  (A) EXCHANGE OF WITNESS LISTS AND COPIES OF
DOCUMENTARY EVIDENCE AND DOCUMENTS RELATING TO OR ARISING OUT OF THE ISSUES TO
BE ARBITRATED, (B) DEPOSITIONS OF ALL PARTY WITNESSES AND (C) SUCH OTHER
DEPOSITIONS AS MAY BE ALLOWED BY THE ARBITRATORS UPON A SHOWING OF GOOD CAUSE. 
DEPOSITIONS SHALL BE CONDUCTED IN ACCORDANCE WITH THE MASSACHUSETTS CODE OF
CIVIL PROCEDURE, THE ARBITRATOR SHALL BE REQUIRED TO PROVIDE IN WRITING TO THE
PARTIES THE BASIS FOR THE AWARD OR ORDER OF SUCH ARBITRATOR, AND A COURT
REPORTER SHALL RECORD ALL HEARINGS, WITH SUCH RECORD CONSTITUTING THE OFFICIAL
TRANSCRIPT OF SUCH PROCEEDINGS.  EACH PARTY WILL BEAR ITS OWN COSTS IN RESPECT
OF ANY DISPUTES ARISING UNDER THIS AGREEMENT.  EACH OF THE PARTIES TO THIS
AGREEMENT CONSENTS TO PERSONAL JURISDICTION FOR ANY EQUITABLE ACTION SOUGHT IN
THE U.S. DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS OR ANY COURT OF THE
COMMONWEALTH OF MASSACHUSETTS HAVING SUBJECT MATTER JURISDICTION.


 


(C)                                  NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS GIVEN OR MADE PURSUANT TO THIS AGREEMENT SHALL BE IN WRITING AND
SHALL BE DEEMED EFFECTIVELY GIVEN:  (A) UPON PERSONAL DELIVERY TO THE PARTY TO
BE NOTIFIED, (B) WHEN SENT BY CONFIRMED ELECTRONIC MAIL OR

 

5

--------------------------------------------------------------------------------


 


FACSIMILE IF SENT DURING NORMAL BUSINESS HOURS OF THE RECIPIENT, AND IF NOT SO
CONFIRMED, THEN ON THE NEXT BUSINESS DAY, (C) THREE (3) DAYS AFTER HAVING BEEN
SENT BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID,
OR (D) ONE (1) DAY AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED OVERNIGHT COURIER,
SPECIFYING NEXT DAY DELIVERY, WITH WRITTEN VERIFICATION OF RECEIPT.  ALL
COMMUNICATIONS SHALL BE SENT TO THE RESPECTIVE PARTIES AT THEIR ADDRESS AS SET
FORTH ON THE SIGNATURE PARE HERETO, OR TO SUCH EMAIL ADDRESS, FACSIMILE NUMBER
OR ADDRESS AS SUBSEQUENTLY MODIFIED BY WRITTEN NOTICE GIVEN IN ACCORDANCE WITH
THIS SECTION.


 


(D)                                 ENTIRE AGREEMENT.  THIS AGREEMENT
CONSTITUTES THE FULL AND ENTIRE UNDERSTANDING AND AGREEMENT BETWEEN THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND ANY OTHER WRITTEN OR ORAL
AGREEMENT RELATING TO THE SUBJECT MATTER HEREOF EXISTING BETWEEN THE PARTIES ARE
EXPRESSLY CANCELED.


 


(E)                                  DELAYS OR OMISSIONS.   NO DELAY OR OMISSION
TO EXERCISE ANY RIGHT, POWER OR REMEDY ACCRUING TO ANY PARTY UNDER THIS
AGREEMENT, UPON ANY BREACH OR DEFAULT OF ANY OTHER PARTY UNDER THIS AGREEMENT,
SHALL IMPAIR ANY SUCH RIGHT, POWER OR REMEDY OF SUCH NON-BREACHING OR
NON-DEFAULTING PARTY NOR SHALL IT BE CONSTRUED TO BE A WAIVER OF ANY SUCH BREACH
OR DEFAULT, OR AN ACQUIESCENCE THEREIN, OR OF OR IN ANY SIMILAR BREACH OR
DEFAULT THEREAFTER OCCURRING; NOR SHALL ANY WAIVER OF ANY SINGLE BREACH OR
DEFAULT BE DEEMED A WAIVER OF ANY OTHER BREACH OR DEFAULT THERETOFORE OR
THEREAFTER OCCURRING.  ANY WAIVER, PERMIT, CONSENT OR APPROVAL OF ANY KIND OR
CHARACTER ON THE PART OF ANY PARTY OF ANY BREACH OR DEFAULT UNDER THIS
AGREEMENT, OR ANY WAIVER ON THE PART OF ANY PARTY OF ANY PROVISIONS OR
CONDITIONS OF THIS AGREEMENT, MUST BE IN WRITING AND SHALL BE EFFECTIVE ONLY TO
THE EXTENT SPECIFICALLY SET FORTH IN SUCH WRITING.  ALL REMEDIES, EITHER UNDER
THIS AGREEMENT OR BY LAW OR OTHERWISE AFFORDED TO ANY PARTY, SHALL BE CUMULATIVE
AND NOT ALTERNATIVE.


 


(F)                                    AMENDMENT.  THIS AGREEMENT MAY BE AMENDED
OR MODIFIED AND THE OBSERVANCE OF ANY TERM HEREOF MAY BE WAIVED (EITHER
GENERALLY OR IN A PARTICULAR INSTANCE AND EITHER RETROACTIVELY OR PROSPECTIVELY)
ONLY BY A WRITTEN INSTRUMENT EXECUTED BY (I) THE COMPANY, (II) GCP, AND (III) AT
LEAST ONE OF THE OTHER TWO INVESTORS.  ANY AMENDMENT, MODIFICATION OR WAIVER SO
EFFECTED SHALL BE BINDING UPON THE COMPANY AND THE INVESTORS, AND ALL OF THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS WHETHER OR NOT SUCH PARTY, ASSIGNEE
OR OTHER SHAREHOLDER ENTERED INTO OR APPROVED SUCH AMENDMENT OR WAIVER. 
NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED AND
THE OBSERVANCE OF ANY TERM HEREUNDER MAY NOT BE WAIVED WITH RESPECT TO ANY
INVESTOR WITHOUT THE WRITTEN CONSENT OF SUCH INVESTOR UNLESS SUCH AMENDMENT,
MODIFICATION OR WAIVER APPLIES TO ALL INVESTORS IN THE SAME FASHION IN LIGHT OF
THEIR EXISTING RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  THE COMPANY SHALL
GIVE PROMPT WRITTEN NOTICE OF ANY AMENDMENT OR MODIFICATION HEREOF OR WAIVER
HEREUNDER TO ANY PARTY HERETO THAT DID NOT CONSENT IN WRITING TO SUCH AMENDMENT,
MODIFICATION OR WAIVER.  NO WAIVERS OF OR EXCEPTIONS TO ANY TERM, CONDITION OR
PROVISION OF THIS AGREEMENT, IN ANY ONE OR MORE INSTANCES, SHALL BE DEEMED TO
BE, OR CONSTRUED AS, A FURTHER OR CONTINUING WAIVER OF ANY SUCH TERM, CONDITION
OR PROVISION.


 


(G)                                 TRANSFERS, SUCCESSORS AND ASSIGNS.


 


(1)                                  THE TERMS AND CONDITIONS OF THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE RESPECTIVE SUCCESSORS AND
ASSIGNS OF THE PARTIES.  NOTHING

 

6

--------------------------------------------------------------------------------


 


IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED TO CONFER UPON ANY PARTY
OTHER THAN THE PARTIES HERETO OR THEIR RESPECTIVE SUCCESSORS AND ASSIGNS ANY
RIGHTS, REMEDIES, OBLIGATIONS OR LIABILITIES UNDER OR BY REASON OF THIS
AGREEMENT, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT.


 


(2)                                  THE RIGHTS OF THE INVESTORS HEREUNDER ARE
NOT ASSIGNABLE WITHOUT THE COMPANY AND THE OTHER INVESTOR’S WRITTEN CONSENT,
EXCEPT BY EACH INVESTOR TO ANY CONSTITUENT, PARTNER, MEMBER OR STOCKHOLDER OF
SUCH INVESTOR OR TO AN ENTITY OR ENTITIES CONTROLLED BY, OR UNDER COMMON CONTROL
WITH, SUCH INVESTOR.  EXCEPT AS EXPRESSLY SET FORTH HEREIN OR IN CONNECTION WITH
AN ASSIGNMENT BY THE COMPANY BY OPERATION OF LAW TO THE ACQUIRER OF THE COMPANY,
THE RIGHTS AND OBLIGATIONS OF THE COMPANY HEREUNDER MAY NOT BE ASSIGNED UNDER
ANY CIRCUMSTANCES.


 


(H)                                 SEVERABILITY.  THE INVALIDITY OF
UNENFORCEABILITY OF ANY PROVISION HEREOF SHALL IN NO WAY AFFECT THE VALIDITY OR
ENFORCEABILITY OF ANY OTHER PROVISION.


 


(I)                                     GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
DELAWARE, WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAWS.


 


(J)                                     TITLES AND SUBTITLES.  THE TITLES AND
SUBTITLES USED IN THIS AGREEMENT ARE USED FOR CONVENIENCE ONLY AND ARE NOT TO BE
CONSIDERED IN CONSTRUING OR INTERPRETING THIS AGREEMENT.


 


(K)                                  COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS (INCLUDING VIA FACSIMILE), EACH OF WHICH
SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND
THE SAME INSTRUMENT.


 

(l)                                     Nondisclosure.  The parties hereto
acknowledge that Monster Worldwide will file only the documents relating to the
July 2005 Financing to which it is a party as Exhibits to a Current Report on
Form 8-K (the “Current Report”). Monster Worldwide has provided the Company and
GCP with the text of the Current Report at least 24 hours before its anticipated
filing date and will consider, but shall not be obligated to make, comments made
by such parties, if any. Except to the extent required by applicable law
(including applicable securities laws), no party hereto shall make any other
press release or other public disclosure regarding the July 2005 Financing, the
Company or such party’s investment in the Company (“Other Disclosure”) without
the prior consent of the other parties hereto, such consent not to be
unreasonably withheld, and each party hereto shall provide the other parties
with copies of any Other Disclosure at least 24 hours prior to the anticipated
release of such Other Disclosure. General disclosures regarding the existence
and terms of any investment in the Company by such party without disclosing the
terms as applicable to other parties shall be excluded from the foregoing
requirement to obtain the other parties’ consent.

 

[Remainder of Page Intentionally Left Blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

COMPANY:

 

 

 

EONS, INC.

 

 

 

Address:

c/o The Feinberg Law Group, LLC

 

 

57 River Street, Suite 204

 

 

Wellesley, Massachusetts 02481

 

 

 

By:

/s/ Jeffrey C. Taylor

 

 

 

 

Name: Jeffrey C. Taylor

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

INVESTORS:

 

 

 

GENERAL CATALYST GROUP III, L.P.

 

 

 

By:

General Catalyst Partners III, L.P.

 

 

its General Partner

 

 

 

By:

General Catalyst GP III, LLC

 

 

its General Partner

 

 

 

Address:

20 University Road, Suite 450

 

 

Cambridge, Massachusetts 02138

 

 

 

By:

/s/ William J. Fitzgerald

 

 

 

 

 

Name:

William J. Fitzgerald

 

 

 

 

 

 

Title:

Member and Chief Financial Officer

 

 

 

 

MONSTER WORLDWIDE, INC.

 

 

 

Address:

622 Third Avenue

 

 

New York, New York 10017

 

 

 

By:

/s/ Myron Olesnyckyj

 

 

--------------------------------------------------------------------------------


 

 

Name: Myron Olesnyckyj

 

 

 

Title: Senior Vice President

 

 

 

 

 

   /s/ Jeffrey C. Taylor

 

 

Jeffrey C. Taylor

 

 

 

Address:

c/o The Feinberg Law Group, LLC

 

 

57 River Street, Suite 204

 

 

Wellesley, MA 02481

 

 

 

 

 

GC ENTREPRENEURS FUND III, L.P.

 

 

 

By:

General Catalyst Partners III, L.P.

 

 

its General Partner

 

 

 

By:

General Catalyst GP III, LLC

 

 

its General Partner

 

 

 

 

 

By:

      /s/ William J. Fitzgerald

 

 

 

 

 

Name:

William J. Fitzgerald

 

 

 

Title:

Member and Chief Financial Officer

 

--------------------------------------------------------------------------------